LEARNED, P. J.:
Tbe well-known principle of tbe liability of an inn-keeper bas been maintained, in order to protect those wbo come to bis bouse, as to an inn or hotel. (Calyes Case, 8 Coke, 32.) It certainly cannot be that, if an inn-keeper invites a friend to dinner, that peculiar liabibty arises. And, so in tbe present case,.the plaintiff came on tbe invitation of tbe defendant. He came, not as to an inn or hotel, but as to a ballroom, for the purposes of engaging in a dance. He was to pay a certain charge for admission, and this charge included tbe care of bis horse. Still be was not a traveler and did not come in that character. He would have bad no right to come, if be bad not been invited.
It is true, as urged by tbe plaintiff, that even tbe purchasing of liquor bas been bold sufficient, under some circumstances, to make one tbe guest of the inn-keeper. This shows that it is not tbe amount of refreshments, but the character under which tbe purchaser buys them, which determines tbe relation of tbe parties. Tbe defendant, in this instance, was in tbe same position with any other owner of a ballroom, wbo should, for tbe purpose of profit, invite certain persons to come to it for a dance, and should charge them a certain price for tbe dance, tbe supper and for tbe care of their horses. (Carter v. Hobbs, 12 Mich., 52.)
It may sometimes be difficult to draw a fine between cases where tbe person is, or is not, in respect to tbe transaction in question, an inn-keeper. But we think tbe proper rule was adopted in this case, and that the judgment should be affirmed, with costs.
Present — LearNed, P. J. and BoardmaN, J.; Bocees, J. taking no part.
Judgment and order * affirmed, with costs.